Citation Nr: 1740928	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for asbestosis with pleural plaques and restrictive pulmonary disease as due to asbestos exposure (initially claimed as mesothelioma).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's service connection claims for mesothelioma and "unspecified respiratory condition," and assigned separate 10 percent initial disability ratings for bilateral hearing loss and tinnitus.  In July 2015, the Veteran filed a notice of disagreement with respect to the denial of his service connection claim and the initial rating assigned for bilateral hearing loss.

In a subsequent January 2017 rating decision, the Veteran was awarded a 30 percent rating for his hearing loss, effective December 20, 2016.  As this assigned rating was less than the maximum benefit available, and the Veteran had not indicated satisfaction with the ratings as assigned, the appeal remained pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in January 2017, the RO furnished the Veteran a statement of the case on the issue of service connection for mesothelioma and a higher initial rating for bilateral hearing loss.  In a VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran unambiguously limited his appeal to the issue of service connection for mesothelioma.  Thereafter, the RO limited certification of appeal to the service connection claim and the Veteran's representative has identified only the service connection claim on appeal.

The Board notes that the Veteran initially filed a claim for entitlement to service connection for mesothelioma.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the record reflects medical clarification that the Veteran manifests pleural plaques rather than a malignant tumor, and spirometry demonstrates restrictive pulmonary disease.  As such, the claim has been expanded as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during military service, and has unknown asbestos exposure outside of military service.

2.  The Veteran was diagnosed with asbestosis manifested by pleural plaques and restrictive pulmonary disease during the pendency of this appeal.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's asbestosis with pleural plaques and restrictive pulmonary disease are attributable to in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for asbestosis manifested by pleural plaques and restrictive pulmonary disease have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist other than disagreement with a VA examiner's reasoning.  The Board finds inadequate reasoning by the VA examiner and has resolved reasonable doubt in the Veteran's favor.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran seeks to establish his entitlement to service connection for asbestos-related lung disease.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Thus to establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

The Board observes that asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Veteran Benefit Administration (VBA) Manual M21-1, part IV.ii.2.C.2.a.  Common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id.

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  M21-1, part IV.ii.2.C.2.b.  Inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis; tumors, pleural effusions and fibrosis, pleural plaques (scars of the lining that surrounds the lungs), mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate.  Id.  The biological actions of the various fibers differ in some respects, in that chrysotile products have their initial effects on the small airways of the lung, cause asbestosis more slowly, and result in lung cancer more often.  Crocidolite and amosite have more initial effects on the small blood vessels of the lung, alveolar walls, and pleura, and result more often in mesothelioma.  Id.

VBA recognizes that many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-1, part IV.ii.2.C.2.f.

In applying these standards to the Veteran's claim, the Board first finds competent evidence that the Veteran was diagnosed with pleural plaques during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Private x-rays conducted in February 2013 demonstrated the presence of a lentiform density, likely representing pleural calcification on the left.  Cardiomegaly and cholelithiasis were also present at that time.  Multiple bilateral calcific pleural plaques were additionally observed following VA x-rays in June 2014, July 2015, and January 2016.  A VA pulmonologist in the clinic setting also indicated that the Veteran had asbestosis based on pleural plaques seen on CT scan and mild restrictive disease on pulmonary function testing (PFT).  Collectively, these treatment records stand as competent evidence of a current disability, such that the first Shedden element has been met.

In turning to the second Shedden element, the Veteran contends that he was exposed to asbestos during military service aboard the USS Duxbury.  Specifically, the Veteran reported that he slept underneath asbestos-covered pipes, such that "flakes of asbestos dust used to cover [his] blanket covers."   See April 2014 claim; see also June 2014 lay statement.  

The Board finds the Veteran's testimony to be both competent and credible evidence of in-service asbestos exposure.  First, a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's testimony is corroborated by the additional evidence of record, to include his assignment to the USS Duxbury from approximately June 1951 to July 1953.  The Veteran's reports are consistent with the nature of his service, and are well-documented and unvarying throughout the record.  Moreover, the claims file contains no evidence which tends to refute the Veteran's contention.

In light of the above and in affording the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to asbestos during military service.  Accordingly, the Board finds that the second Shedden element has been met.  

As such, the Veteran's claim may be granted upon competent evidence of a causal nexus between his current disability and the in-service exposure.  Here, the Veteran has accepted asbestos exposure in service and holds a diagnosis of asbestosis manifested by pleural plaques and restrictive lung disease.  VBA has already accepted that asbestosis manifested by pleural plaques and restrictive lung disease is caused by asbestos exposure.  M21-1, part IV.ii.2.C.2.b.  

In a November 2016 addendum opinion, a VA examiner concluded that the Veteran's respiratory condition was less likely than not incurred in or caused by military service.  In doing so, the examiner noted that the Veteran's STRs were silent for a pulmonary diagnosis, and evidence of such a condition did not appear until 2013, approximately 58 years following the Veteran's exit from service.  This opinion has little probative value as VBA concedes a long latency period for asbestos-related lung disease.  M21-1, part IV.ii.2.C.2.f.

An additional addendum opinion was obtained in December 2016.  At that time, the VA examiner explicitly noted that the Veteran's pleural plaques were less likely than not incurred in or caused by the minimal exposure due to military occupational specialty as a radioman or radarman during service.  In doing so, the examiner cited such factors as the gap between the Veteran's military separation and his 2013 diagnosis; the nature of his diagnosis, which was indicative only of a history of asbestos exposure; the absence of an asbestosis diagnosis; the likely 10-30 year gap between asbestos exposure and a relevant diagnosis; and the additional opportunities for exposure throughout the Veteran's lifetime.  

The Board finds that the December 2016 addendum also has little probative value.  The Veteran has an accepted history of in-service asbestos exposure.  He had a post-service occupation as a butcher.  The VA examiner's opinion that the Veteran "could have been exposed" to asbestos after service is couched in speculative terms, and there is no direct proof of any asbestos exposure after service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is speculative and not probative).  Thus, the Board finds no non-speculative evidence of asbestos exposure outside of military service.

Additionally, the examiner found that the Veteran's asbestos exposure occurred within 10 to 30 years of the February 2013 CT findings, and that the Veteran had been out of the military for 58 years.  However, there are no CT scan findings prior to February 2013 and no competent evidence dating how long the pleural plaques had been present.  In addition, the VA examiner used a more restrictive definition of the latency period as VBA states that the latency period for asbestosis "ranges from 10 to 45 or more years between first exposure and development of disease."  M21-1, part IV.ii.2.C.2.f (emphasis added).  Thus, the rationale based on a latency period of 10 to 30 years is not persuasive or consistent with VBA's own manual provisions.

Additionally, the VA examiner stated that there was an absence of an asbestosis diagnosis.  However, on July 10, 2015, a VA pulmonologist in the clinic setting diagnosed asbestosis as evidenced by CT scan showing pleural plaques and PFT testing showing mild restrictive disease.  There is no showing the VA clinic diagnosis, which is based on both CT scan results and PFT, is incorrect.

In light of the Veteran's accepted history of in-service asbestos exposure, having no credible, non-speculative evidence of postservice exposure and having a valid diagnosis of asbestosis manifested by pleural plaques and restrictive lung disease supported by CT scan and PFT results, the Board resolves reasonable doubt in favor of the Veteran and grants the claim of entitlement to service connection asbestosis manifested by pleural plaques and restrictive lung disease.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation,' in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

In so deciding, the Board acknowledges the Veteran's initial contention that he manifested mesothelioma based upon a perceived lung mass shown on CT scan examination.  The initial working diagnosis of mesothelioma was ruled out as demonstrating, instead, the pleural plaques as part of the diagnosis of asbestosis.  Thus, the Board finds that mesothelioma was not manifested at any time during the appeal period.




ORDER

Entitlement to service connection for asbestosis manifested by pleural plaques and restrictive lung disease is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


